   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 1 of 32 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


KARL OLSEN, Individually and on Behalf of          )
All Others Similarly Situated,                     )
                                                   )
                     Plaintiff,                    )
                                                   )
        v.                                         )   Civil Action No. ___________
                                                   )
ENGILITY HOLDINGS, INC., LYNN A.                   )
DUGLE, STEVEN A. DENNING, DAVID M.                 )   CLASS ACTION COMPLAINT
KERKO, PETER A. MARINO, DARRYLL J.                 )   FOR VIOLATIONS OF
PINES, ANTHONY PRINCIPI, CHARLES S.                )   SECTIONS 14(a) AND 20(a) OF
REAM, DAVID A. SAVNER, WILLIAM G.                  )   THE SECURITIES EXCHANGE
TOBIN, JOHN W. BARTER, III, DAVID J.               )   ACT OF 1934 AND BREACH
TOPPER, KATHARINA G. MCFARLAND,                    )   OF FIDUCIARY DUTIES
RAPTORS MERGER SUB, INC., and                      )
SCIENCE APPLICATIONS                               )
INTERNATIONAL CORPORATION,                         )
                                                   )   JURY TRIAL DEMAND
                     Defendants.                   )


                                   CLASS ACTION COMPLAINT

       Plaintiff Karl Olsen (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, including investigation of counsel

and review of publicly-available information, except as to those allegations pertaining to

Plaintiff, which are alleged upon personal knowledge:

                                  NATURE OF THE ACTION

       1.     Plaintiff brings this class action on behalf of the public stockholders of Engility

Holdings, Inc. (“Engility” or the “Company”) against Engility’s Board of Directors (the “Board”

or the “Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities

Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9,

and for breaches of fiduciary duty arising out of the Board’s attempt to sell the Company to

                                               1
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 2 of 32 PageID #: 2



Science Applications International Corporation through its wholly-owned subsidiary Raptors

Merger Sub, Inc. (collectively “SAIC”).

       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading registration statement (the “S-4”) to be filed with

the Securities and Exchange Commission (“SEC”) on October 18, 2018. The S-4 recommends

that Engility stockholders vote in favor of a proposed transaction (the “Proposed Transaction”)

whereby Engility is acquired by SAIC. The Proposed Transaction was first disclosed on

September 10, 2018, when Engility and SAIC announced that they had entered into a definitive

merger agreement (the “Merger Agreement”) pursuant to which SAIC will acquire all of the

outstanding shares of common stock of Engility through an all-stock transaction. Engility

stockholders will receive 0.450 shares of SAIC common stock for each share of Engility stock

that they hold (the “Merger Consideration”). The deal is valued at approximately $2.5 billion and

is expected to close by the end of the fiscal quarter ending February 1, 2019.

       3.      The Proposed Transaction is unfair to Engility’s minority stockholders.

Approximately 48.6% of Engility’s stock is held by Birch Partners, L.P. (“BP”). BP is equally

owned by General Atlantic Service Company, LLC (“GA”) and Kohlberg Kravis Roberts & Co.

L.P. (“KKR”). Until February 2018, BP held over 51% of Engility’s common stock and had the

right to nominate four directors to Engility’s 11 member Board. BP, KKR and GA were

prohibited from selling their shares of Engility until March 2018. In May 2018, around the time

KKR announced that it would be changing its corporate structure and incurring a higher tax

liability, the Engility Board decided to consider a sale of the Company. The sales process was led

by conflicted directors, members of a committee that lacked independence or authority. And the

Merger Consideration fails to take into account the benefits to SAIC of Engility’s business lines



                                                 2
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 3 of 32 PageID #: 3



and the synergies that would come from the Proposed Transaction. As such, the Individual

Defendants breached their fiduciary duties to Company stockholders by agreeing to the Proposed

Transaction which undervalues the Company and is the result of a flawed process.

       4.      Furthermore, the S-4 is materially incomplete and contains misleading

representations and information in violation of Sections 14(a) and 20(a) of the Exchange Act.

Specifically, the S-4 contains materially incomplete and misleading information concerning the

sales process, financial projections prepared by Engility management, as well as the financial

analyses conducted by Guggenheim Securities, LLC (“Guggenheim”), Engility’s financial

advisor.

       5.      For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction, including filing an

amendment to the S-4 with the SEC, unless and until the material information discussed below is

included in an amendment. In the event the Proposed Transaction is consummated without the

material omissions referenced below being remedied, Plaintiff seeks to recover damages

resulting from the Defendants’ violations.


                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times, the owner of shares of common

stock of Engility.

       7.      Defendant Engility is a corporation organized and existing under the laws of the

State of Delaware. The Company’s principal executive offices are located at 4803 Stonecroft

Blvd., Chantilly, Virginia 20151. Engility common stock trades on NYSE under the ticker

symbol “EGL.”

       8.      Defendant Lynn A. Dugle has been CEO of the Company since March 2016 and a

                                                3
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 4 of 32 PageID #: 4



director of the Company since February 2015.

        9.     Defendant Steven A. Denning has been a director of the Company since 2015.

        10.    Defendant David M. Kerko has been a director of the Company since 2015.

Defendant Kerko was a member of the strategy committee formed to assist the Board in

identifying, reviewing and assessing strategic alternatives (the “Strategy Committee”).

        11.    Defendant Peter A. Marino has been a director of the Company since 2015.

Defendant Marino was a member of the Strategy Committee.

        12.    Defendant Darryll J. Pines has been a director of the Company since 2012.

        13.    Defendant Anthony Principi has been a director of the Company since 2012.

        14.    Defendant Charles S. Ream has been a director of the Company since 2012.

        15.    Defendant David A. Savner has been a director of the Company since 2012.

Defendant Savner was a member of the Strategy Committee.

        16.    Defendant William G. Tobin has been a director of the Company since 2012.

        17.    Defendant John W. Barter, III has been a director of the Company since January

2017.

        18.    Defendant David J. Topper has been a director of the Company since May 24,

2018. Defendant Topper was a member of the Strategy Committee.

        19.    Defendant Katharina G. McFarland has been a director of the Company since

June 2017.

        20.    Defendants Dugle, Denning, Kerko, Marino, Pines, Principi, Ream, Savner,

Tobin, Barter, Topper and McFarland are collectively referred to herein as the “Board.”

        21.    Defendant Science Applications International Corporation is a Delaware

corporation based in Reston, Virginia.



                                                4
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 5 of 32 PageID #: 5



        22.     Defendant Raptors Merger Sub, Inc. is a Delaware corporation and is a wholly

owned subsidiary of Science Applications International Corporation.

                                  JURISDICTION AND VENUE

        23.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        24.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        25.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue took place and had an

effect in this District; (ii) Engility maintains its primary place of business in this District; (iii) a

substantial portion of the transactions and wrongs complained of herein, including Defendants’

primary participation in the wrongful acts detailed herein, occurred in this District; and (iv)

Defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.

                               CLASS ACTION ALLEGATIONS

       26.      Plaintiff brings this action on his own behalf and as a class action on behalf of all

owners of Engility common stock and their successors in interest and/or their transferees, except

Defendants and any person, firm, trust, corporation or other entity related to or affiliated with the

Defendants (the “Class”).



                                                   5
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 6 of 32 PageID #: 6



       27.       This action is properly maintainable as a class action for the following reasons:

                 (a)    The Class is so numerous that joinder of all members is impracticable. As

of September 5, 2018, Engility had approximately 36.9 million shares outstanding.

                 (b)    Questions of law and fact are common to the Class, including, inter alia,

the following:

                        (i)     Whether Defendants have violated Section 14(a) of the Exchange

                                Act and Rule 14a-9 promulgated thereunder;

                        (ii)    Whether the Individual Defendants have violated Section 20(a) of

                                the Exchange Act;

                        (iii)   Whether Plaintiff and other members of the Class would suffer

                                irreparable injury were Defendants to file an amendment to the S-4

                                with the SEC that does not contain the material information

                                referenced above and the Proposed Transaction is consummated as

                                presently anticipated;

                        (iv)    Whether the Individual Defendants breached their fiduciary duties

                                of undivided loyalty, independence, or due care with respect to

                                Plaintiff and the other members of the Class in connection with the

                                Proposed Acquisition;

                        (v)     Whether the Individual Defendants breached their fiduciary duty to

                                secure and obtain the best price reasonable under the

                                circumstances for the benefit of Plaintiff and the other members of

                                the Class in connection with the Proposed Acquisition;




                                                  6
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 7 of 32 PageID #: 7



                      (vi)    Whether the Individual Defendants misrepresented and omitted

                              material facts in violation of their fiduciary duties owed by them to

                              Plaintiff and the other members of the Class;

                      (vii)   Whether the Individual Defendants breached any of their other

                              fiduciary duties to Plaintiff and the other members of the Class in

                              connection with the Proposed Acquisition, including the duties of

                              good faith, diligence, honesty and fair dealing;



                      (viii) Whether Plaintiff and the other members of the Class would be

                              irreparably harmed were the transaction complained of herein

                              consummated; and

                      (ix)    whether the Class is entitled to injunctive relief or damages as a

                              result of Individual Defendants’ wrongful conduct.

              (c)     Plaintiff is committed to prosecuting this action, is an adequate

representative of the Class, and has retained competent counsel experienced in litigation of this

nature.

              (d)     Plaintiff’s claims are typical of those of the other members of the Class.

              (e)     Plaintiff has no interests that are adverse to the Class.

              (f)     The prosecution of separate actions by individual members of the Class

would create the risk of inconsistent or varying adjudications for individual members of the

Class and of establishing incompatible standards of conduct for the party opposing the Class.




                                                 7
   Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 8 of 32 PageID #: 8



               (g)     Conflicting adjudications for individual members of the Class might as a

practical matter be dispositive of the interests of the other members not parties to the

adjudications or substantially impair or impede their ability to protect their interests.

               (h)     Plaintiff anticipates that there will be no difficulty in the management of

this litigation. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                         FURTHER SUBSTANTIVE ALLEGATIONS

   A. Company Background of why the merger is bad

       28.     Engility came to be in July 2012, after being spun-off from L-3 Communications

Holdings, Inc. (now L3 Technologies). At that time, Engility provided engineering, training,

program management and operational support for the U.S. government. In January 2014,

Engility acquired Dynamics Research Corporation, expanding the Company’s capabilities in

homeland security, intelligence, healthcare, research and development, and financial regulation.

Approximately one year later, Engility acquired TASC, Inc. That acquisition expanded the

Company’s portfolio, specifically in the fields of intelligence and aerospace. Now, Engility

focuses on three business groups: intelligence; space and mission systems; and defense and

security. Almost all of Engility’s revenue comes from the U.S. government.

       29.     At the time of its spin-off from L-3 Communications Holdings, Inc., Engility’s

CEO was Anthony Smeraglinolo. Mr. Smeraglinolo held that role, along with Chairman of the

Board, until February 2016. His departure, which was sudden and unforeseen, was speculated to

be over a decline in revenue and earnings guidance for 2016 and corresponding stock price drop.

Along with the announced decline for 2016 guidance, Engility saw a number of contracts ending

and a reduction of work for the U.S. military. Smeraglinolo was out, and one month later

Defendant Dugle was in.
                                                  8
           Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 9 of 32 PageID #: 9



                 30.        With Dugle at the helm, Engility’s fortunes stabilized. While there were ups and

       downs, the overall trend was year-over-year growth in net income and earnings per share.

      (in thousands)                                                     Three Months Ending
                                          March 30, December 31, September                March 31,   December September 30,
                            June 29, 2018                                   June 30, 2017                                    July 1, 2016
                                           2018         2017      29, 2017                   2017      31, 2016    2016
Revenue                  $488,514 $476,560 $464,857 $487,144 $494,671 $482,215 $506,412 $511,800 $535,432
Total costs and expenses $452,977 $449,097 $442,297 $450,889 $460,551 $451,466 $482,351 $474,931 $500,369
Net income (loss)         $13,756  $6,588 $(58,667) $10,856   $9,448   $7,748   $7,336 $(15,334) $4,054
Less: Net income
attributable to non-       $1,829   $99      $893    $1,051   $1,817    $815     $650    $1,423   $1,560
controlling interest
Net income (loss)
                          $11,927  $6,489 $(59,560) $9,805    $7,631   $6,933   $6,686 $(16,757) $2,494
attributable to Engility

Earnings (loss) per share
attributable to Engility
    Basic                      $0.32       $0.18      $ (1.62)     $0.27       $0.21       $0.19       $0.18       $(0.46)      $0.07
    Diluted                    $0.32       $0.17      $ (1.62)     $0.26       $0.20       $0.18       $0.18       $(0.46)      $0.07



           B. Engility’s Controlling Stockholder

                 31.        When Engility acquired TASC, Inc., that company was 99% owned by BP, which

       is majority owned by KKR and GA. GA and KKR each hold 48% of the limited partner units of

       BP. The transaction was structured in such a way that after the acquisition closed, BP and

       TASC’s management stockholders held approximately 51% of the outstanding stock of Engility.

       As a condition to the acquisition, Engility entered into a stockholders agreement with BP, KKR

       and GA (the “Stockholders Agreement”). The Stockholders Agreement provides BP with the

       right to nominate four directors to Engility’s 11 member board of directors as long as BP, KKR

       and GA hold at least 50% of Engility stock. BP also agreed to vote its shares in the same manner

       as all other Engility stockholders concerning the election of other director nominees.

                 32.        From February 26, 2015 until approximately February 2018, BP, KKR and GA

       held 51.3% of the outstanding Engility stock. Four directors nominated by BP have been on

       Engility’s board of directors since February 26, 2015. In April 2018, BP, KKR and GA’s

       ownership of Engility stock dropped to 48.6%. However, on February 28, 2018, BP, KKR and

                                                                    9
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 10 of 32 PageID #: 10



GA amended the Stockholders Agreement; BP retained the right to nominate 4 directors, as long

as it held at least 25% of Engility’s outstanding common stock. In exchange, Engility could

increase the number of directors on the board up to 14 members. After the Stockholders

Agreement was amended, the Board increased its size by one.

       33.    Still, despite holding slightly less than 50% of Engility’s outstanding common

stock, BP, KKR and GA have effectively exercised majority control. For example, Engility held

its annual stockholder meeting on May 24, 2018. Of the 36,955,327 shares outstanding and

entitled to vote, 36,225,191 were present or represented by proxies. BP, KKR and GA hold

17,920,892 shares, representing 49.47% of the voting shares at the annual meeting. But of the

votes actually cast, BP, KKR and GA cast more than 50% of the votes for each of the director

nominees for the Board.




   C. The Proposed Transaction is Unfair to Stockholders

       34.    On September 10, 2018, the Board entered into the Merger Agreement with

SAIC. The Proposed Transaction is entirely, objectively unfair to Engility’s minority

stockholders. As described in further detail herein, the process by which the Proposed

Transaction was approved was led by BP, KKR and GA and skewed to an all-stock transaction

to benefit KKR. BP, and by extension KKR and GA, did not condition a sale of the Company on

approval by a special committee and a majority of the minority stockholders. The Strategy

Committee was not independent; three of its five members are connected to BP, KKR or GA,

and a fourth is Defendant Dugle. The Strategy Committee did not select its own advisors;

instead, Engility’s management suggested Guggenheim as financial advisor and the Board

                                             10
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 11 of 32 PageID #: 11



approved Guggenheim’s retention without conducting its own search. And the Strategy

Committee did not negotiate the Merger Consideration.

        35.     As important, the Merger Consideration fails to adequately compensate

Engility’s stockholders. The analyses performed by the financial advisors for both SAIC and

Engility demonstrate that the exchange ratio is too low. Engility’s management undervalued the

Company for purposes of Guggenheim’s analyses, as Engility’s projected free cash flows as

prepared by SAIC are significantly higher than those projected by Engility.

        Unfair Process

        36.     BP dominated the sales process to ensure an all-stock sale to SAIC. While BP is

owned equally by KKR and GA, BP exercised its control over Engility to help KKR limit its tax

liability and mollify an activist investor.

        37.     In April 2017, ValueAct Capital Management LP (“ValueAct”) acquired a 4.9%

stake in KKR. ValueAct announced that it had invested in KKR because it believed KKR’s stock

was undervalued. That same month, news reports discussed ValueAct’s interest in KKR

converting from a partnership to a corporation. KKR’s structure at that time minimized taxes, but

kept the founders and employees in control of the company. It also reduced interest in

investment. But in April 2017, chatter sprung up that a lower corporate tax rate might incentivize

companies like KKR to become corporations, which would theoretically incentivize greater

investment and thereby raise their valuations. An analyst for Citigroup, William Katz, estimated

that KKR would see its earnings fall almost 20% if it converted to a corporation, but the stock

price would be much higher. In May 2017, the head of ValueAct stated that if KKR’s stock did

not start trading higher, KKR’s management would convert the company’s structure.

        38.     ValueAct is an activist investor, trying to change corporate behavior and value



                                               11
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 12 of 32 PageID #: 12



through investment. The head of ValueAct has stated that he likes to invest in companies that are

undervalued, help “fix” the company, and then sell when the company is appropriately valued.

ValueAct’s preferred method of “fixing” a company is not through coercion or force, but instead

through dialogue. That is not always the successful approach. In 2013, ValueAct apparently

worked with Microsoft’s management to remove former CEO Steve Ballmer and place Satya

Nadella as CEO. At this point, ValueAct has not made any public overtures concerning its vision

for KKR. It has increased its stake in KKR to 9.9% and disclosed that it has had conversations

with KKR’s management concerning strategy and corporate governance. Otherwise, ValueAct’s

activism has been behind closed doors.

       39.     That’s not to say that it has not worked. After ValueAct mentioned a corporate

structure change in 2017, KKR disclosed in February 2018 that it was considering becoming a

corporation. On May 3, 2018, KKR publicly announced that it would convert from a partnership

to a corporation. According to the Wall Street Journal, the decision was encouraged by

ValueAct. In fact, ValueAct’s Chief Investment Officer stated that the announced conversion

“will help to further expose a great business to a broader universe of potential investors, and

increase long-term value for all shareholders.” The conversion was completed on July 1, 2018.

       40.     The consensus is that KKR is set to see an influx of investors. As a corporation,

KKR can be included in indexes, which can increase ownership by mutual funds. An analyst at

Sandler O’Neill stated that he believed that the conversion could lead to a seven-fold increase in

investors for KKR.

       41.     But the most pronounced impact of KKR’s conversion to a corporation was a

significant increase in tax liability. While a partnership, KKR would have been required to pay

corporate taxes on just management fees. As a corporation, KKR will be required to pay



                                               12
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 13 of 32 PageID #: 13



corporate taxes on management fees and performance fees. With the tax reforms that took effect

in 2018, the corporate tax rate dropped to 21% from 35%. Converting to a corporation increases

KKR’s tax rate from 7% to 22% over the course of five years.

       42.    While KKR considered converting to a corporation, a prohibition on the sale of

BP’s Engility holdings was coming to a close. In connection with the acquisition of TASC, Inc.

in 2015, BP was prohibited from selling its holdings of Engility common stock until March

2018. Days before the prohibition lifted, BP, KKR, GA and Engility amended the Stockholders

Agreement to allow BP to continue to nominate four directors to the Engility Board, even if BP

held less than 50% of Engility’s outstanding common stock.

       43.    By May 2018, when KKR decided to convert to a corporation, reports indicated

that KKR, GA and BP were discussing how to liquidate their Engility stock. According to a

Schedule 13D filed with the SEC on September 11, 2018, KKR had a pecuniary interest in

8,960,446 shares of Engility common stock held by BP. If the Merger Consideration were cash

instead of stock, KKR would have to pay taxes on a portion of approximately $362.3 million.

       44.    So it is not surprising that on May 23, 2018, the Board created the Strategy

Committee to assist the Board in identifying, reviewing and assessing strategic alternatives. And

it is not surprising that the Strategy Committee included Defendants Kerko, Topper and Marino.

Defendant Marino serves as a Special Advisor for GA, for which Defendant Denning serves as

Chairman. Marino also serves on the board of directors for QualityTech, LP, for which

Defendant Barter also serves as director. Defendant Topper is an Operating Partner at GA.

Defendant Kerko was at KKR from 1998 until 2015; he has been an advisor to KKR since 2015.

Kerko is a director of BP and of KKR. The other members of the Strategy Committee include

Defendant Dugle, the CEO, and Defendant Savner.



                                               13
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 14 of 32 PageID #: 14



         45.   At its meeting on June 28, 2018, the Strategy Committee reviewed other potential

acquirers, besides SAIC. It does not appear that the Strategy Committee considered other kinds

of transactions, just an acquisition of Engility. The Strategy Committee directed Guggenheim to

contact four potential strategic partners, none of the parties were financial parties. The parties

contacted included a company in construction, engineering and government services, which

differs wildly from Engility’s pure-play government services.

         46.   A financial party did reach out to indicate interest in acquiring Engility and was

included in the sales process. However, one day after requesting final bids, the Strategy

Committee met with the CEO of SAIC. The Strategy Committee did not meet with the financial

party.

         47.   Ultimately, the Board directed the economic negotiations with SAIC. But the

Board was conflicted. There were 12 directors on the Board when it approved the Proposed

Transaction, and at least six of those directors were conflicted. Defendant Marino serves as a

Special Advisor for GA, a controlling stockholder of Engility; Defendant Denning serves as

Chairman of GA. Marino also serves on the board of directors for QualityTech, LP, for which

Defendant Barter also serves as director. Defendant Barter and Defendant Denning were

directors of Genpact at the same time, from 2005 to 2011. Defendant Topper is an Operating

Partner at GA. Defendant Kerko was at KKR from 1998 until 2015; he has been an advisor to

KKR since 2015. Kerko is a director of BP and of KKR. Defendants Ream and Tobin were

directors for DynCorp International Inc. between 2006 and 2010, and both owned membership

interests in an affiliate of Veritas Capital, which was the controlling stockholder of DynCorp

International Inc. Finally, Defendant Dugle is the Chairman and CEO of Engility. Defendant

Dugle sits on the board of directors for the Intelligence and National Security Alliance, along



                                               14
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 15 of 32 PageID #: 15



with the CEO of SAIC.

       48.     A conflicted Board. A controlling stockholder. A non-independent committee

considering strategic alternatives. And no majority-of-the-minority vote. Altogether, these speak

to a process unfair to the minority stockholders and a breach of the Individual Defendants’

fiduciary duties.

       Unfair price

       49.     The Merger Consideration consists of 0.450 shares of SAIC common stock for

each share of Engility common stock. Per the S-4, that equals $40.44 per share, a premium of

approximately 11.6% from Engility’s closing price of $36.24 on the trading day before the

Proposed Transaction was announced. The Merger Consideration does not adequately

compensate Engility stockholders for the synergies expected from the transaction or the

expanded business opportunities for SAIC.

       50.     SAIC CEO Tony Moraco noted how complementary Engility’s businesses are to

SAIC’s business lines. The addition of Engility to SAIC will, according to Moraco, “accelerate

SAIC’s growth strategy into key markets, enhance its competitive position, and provide

significant financial benefits. We will be a powerful force going forward.” Moraco also noted

that the Proposed Transaction would increase SAIC’s ability to “win larger scale national

security contracts.”

       51.     There also will be concrete financial benefits to SAIC from the Proposed

Transaction. For example, the Proposed Transaction would increase free cash flows by 80% for

SAIC. And the Proposed Transaction is expected to bring about annual net cost synergies of $75

million and annual gross savings of $150 million.




                                               15
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 16 of 32 PageID #: 16




       52.    Analysts have noted that the Proposed Transaction may not be in Engility’s best

interests. Joey Cresta, an analyst at market research firm Technology Business Research, stated

that the Proposed Transaction would position SAIC to “compete more aggressively in the short

term for the windfall resulting from busted federal budget caps.” But “SAIC's long-term

challenge will be no different than it is today: the automation of transactional tasks and the

technology-driven compression of windows of competitive advantage threaten its legacy

business model.”

       53.    The analyses of the Company’s own financial advisor, and SAIC’s financial

advisors, illustrate that the Merger Consideration may not be high enough. For example,

Guggenheim’s Selected Publicly Traded Companies Analysis implied a per share equity value

for Engility as high as $54.07. Citigroup Global Markets Inc.’s Selected Public Companies

Analysis implied an exchange ratio as high as 0.631, while the Illustrative Discounted Cash Flow

Analysis of Engility Including Synergies implied a per share equity value for Engility as high as

                                               16
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 17 of 32 PageID #: 17



$55.90. Stone Key Partners LLC’s Discounted Cash Flow Analysis implied an exchange ratio as

high as 0.611, while the Comparable Company Analysis implied a per share equity value for

Engility as high as $ 46.12.

     D. Engility’s Officers Stand to Receive Benefits Unavailable to the Class

         54.      The S-4 acknowledges that the Company’s executive officers have interests in the

merger that may differ from those of the stockholders and may create conflicts of interest.

         55.      Equity-based awards that have been awarded to and are held by Engility’s

executive officers and directors will vest and be converted into the right to receive either the

Merger Consideration or another amount. The treatment of these equity awards, in addition to

benefits provided to executive officers through the Amended and Restated Engility Holdings,

Inc. Change In Control Severance Plan or an individual employment agreement, will create a

windfall for Engility’s executive officers that is unavailable to the common stockholders. As

demonstrated in the following chart, the executive officers of Engility in total stand to receive up

to $29.7 million, if they are let go without “cause” or voluntarily leave for “good reason” after

the Proposed Transaction closes:

                                                                                 Perquisites /
Named Executive Officer                               Cash          Equity         Benefits         Total
Lynn A. Dugle                                     $5,218,645 $12,657,304             $ 41,778 $17,917,727
Wayne M. Rehberger                                $ 1,846,667 $ 3,361,148            $30,582 $ 5,238,397
Thomas O. Miiller                                 $ 1,452,668 $ 2,424,152            $ 30,582 $ 3,907,402
Susan M. Balaguer                                 $ 1,029,867 $ 1,675,521            $30,582 $ 2,735,970

         56.      The members of the Board and the executive officers stand to gain handsomely

even if they stay on after the Proposed Transaction closes. In total, as demonstrated in the

following chart, the executive officers and Board members will obtain more than $24 million:

                                            No. of                     No. of      Value of
                                           Engility     Value of      Engility     Engility
                                            RSU          Engility       PSU         PSU
Name                                       Awards      RSU Awards     Awards       Awards        Total Value
Executive Officers
Lynn A. Dugle                                92,682 $3,286,503 264,264 $9,370,801 $12,657,304

                                                  17
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 18 of 32 PageID #: 18



Wayne M. Rehberger                         23,511     $833,701    71,276 $2,527,447     $3,361,148
Thomas O. Miiller                          17,102     $606,437    51,261 $1,817,715     $2,424,152
Susan M. Balaguer                          11,851     $420,237    35,400 $1,255,284     $1,675,521
Non-Employee Directors
John W. Barter, III                         8,736     $309,779        —            —      $309,779
Steven A. Denning                              —            —         —            —            —
David M. Kerko                                 —            —         —            —            —
Peter A. Marino                            16,067     $569,736        —            —      $569,736
Katharina G. McFarland                      7,199     $255,277        —            —      $255,277
Darryll J. Pines                           17,499     $620,515        —            —      $620,515
Anthony Principi                           17,499     $620,515        —            —      $620,515
Charles S. Ream                            17,499     $620,515        —            —      $620,515
David A. Savner                            17,499     $620,515        —            —      $620,515
William G. Tobin                           17,499     $620,515        —            —      $620,515
David J. Topper                                —            —         —            —            —

    E. The Preclusive Deal Protection Devices

       57.     As part of the Merger Agreement, Defendants agreed to certain preclusive deal

protection devices that ensure that no competing offers for the Company will emerge.

       58.     By way of example, section 5.2(a) of the Merger Agreement includes a “no

solicitation” provision barring the Company from soliciting or encouraging the submission of an

acquisition proposal. Section 5.2(a) further demands that the Company cease and terminate all

solicitations, discussions or negotiations with any party concerning an acquisition proposal.

       59.     Despite already locking up the Proposed Transaction by agreeing not to solicit

alternative bids, the Board consented to additional provisions in the Merger Agreement that

further guarantee the Company’s only suitor will be SAIC. For example, pursuant to section

5.2(c) of the Merger Agreement, the Company must notify SAIC of any offer, indication of

interest, or request for information made by an unsolicited bidder. Thereafter, should the Board

determine that the unsolicited offer is superior, section 5.2(f)(i) requires that the Board grant

SAIC three (3) business days to negotiate the terms of the Merger Agreement to render the

superior proposal no longer superior. SAIC is able to match the unsolicited offer because,

pursuant to section 5.2(f)(i) of the Merger Agreement, the Company must provide SAIC with the

                                                18
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 19 of 32 PageID #: 19



identity of the party making the proposal and the material terms of the superior proposal,

eliminating any leverage that the Company has in receiving the unsolicited offer.

       60.     In other words, the Merger Agreement gives SAIC access to any rival bidder’s

information and allows SAIC a free right to top any superior offer. Accordingly, no rival bidder

is likely to emerge and act as a stalking horse for Engility, because the Merger Agreement

unfairly assures that any “auction” will favor SAIC and allow SAIC to piggy-back upon the due

diligence of the foreclosed second bidder.

       61.     In addition, the Merger Agreement does not allow Engility to terminate the

Merger Agreement in order to pursue a superior proposal. Even if the Board determines that

another offer is superior and changes its recommendation to stockholders, the Merger Agreement

will still stand and it would be possible for Engility stockholders to approve the Proposed

Transaction despite the changed recommendation.

       62.     Ultimately, these preclusive deal protection provisions restrain the Company’s

ability to solicit or engage in negotiations with any third party regarding a proposal to acquire all

or a significant interest in the Company. The circumstances under which the Board may respond

to an unsolicited written bona fide proposal for an alternative acquisition that constitutes or

would reasonably be expected to constitute a superior proposal are too narrowly circumscribed to

provide an effective “fiduciary out” under the circumstances. Likewise, these provisions also

foreclose any likely alternate bidder from providing the needed market check of SAIC’s

inadequate offer price.

   F. The Materially Incomplete and Misleading S-4

       63.     The Individual Defendants owe the stockholders a duty of candor. They must

disclose all material information regarding the Proposed Transaction to Engility stockholders so



                                                 19
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 20 of 32 PageID #: 20



that they can make a fully informed decision whether to vote in favor of the Proposed

Transaction.

       64.     On October 18, 2018, Defendants filed the S-4 with the SEC. The purpose of the

S-4 is, inter alia, to provide the Company’s stockholders with all material information necessary

for them to make an informed decision on whether to vote their shares in favor of the Proposed

Transaction. However, significant and material facts were not provided to Plaintiff and the Class.

Without such information, Engility stockholders cannot make a fully informed decision

concerning whether or not to vote in favor of the Proposed Transaction.

               Materially Misleading Statements/Omissions Regarding the Management-
               Prepared Financial Forecasts

       65.     The S-4 discloses management-prepared financial projections for the Company

which are materially misleading. The S-4 indicates that in connection with the rendering of

Guggenheim’s fairness opinion, Guggenheim reviewed “certain non-public business and

financial information” that included “certain financial projections for Engility” as prepared by

Engility’s senior management. Accordingly, the S-4 should have, but failed to, provide certain

information in the projections that Engility’s management provided to the Board and

Guggenheim.

       66.     Notably, Defendants failed to disclose the projections for fiscal years 2018 to

2022 for: depreciation and amortization; EBIT; cash taxes; capital expenditures; changes in net

working capital; stock-based compensation expense; and tax amortization/NOL utilization

benefit.

       67.     In addition, the S-4 indicates that in connection with the rendering of

Guggenheim’s fairness opinion, Guggenheim reviewed “certain non-public business and

financial information” that included “certain financial projections for SAIC” as prepared by


                                               20
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 21 of 32 PageID #: 21



Engility’s senior management. Yet the S-4 does not disclose the “SAIC Adjusted” financial

projections prepared by Engility’s management for fiscal years 2019 to 2023 for: assumed re-

compete and new business win rates (before and after adjustment); assumed margin profile

(before and after adjustment); depreciation and amortization; EBIT; cash taxes; capital

expenditures; changes in net working capital; and stock-based compensation expense.

       68.     This omitted information is necessary for Engility stockholders to make an

informed decision on whether to vote in favor of the Proposed Transaction.

               Materially Incomplete and Misleading Disclosures Concerning Guggenheim’s
               Financial Analyses

       69.     With respect to the Engility Discounted Cash Flow Analysis, the S-4 fails to

disclose the individual inputs and assumptions utilized by Guggenheim to derive the discount

rate range of 9.0% to 10.25%. The S-4 also fails to disclose the range of implied terminal

EBITDA multiples resulting from the analysis. Furthermore, the S-4 does not disclose how

Guggenheim incorporated net tax assets in the analysis, if at all, and what specific normalization

adjustments Guggenheim made to calculate Engility’s terminal year cash flow, as well as the

resulting terminal year cash flow metric. Finally, the S-4 does not disclose to what date

Guggenheim discounted the projected cash flows for the analysis.

       70.     With respect to the Engility Selected Precedent Merger and acquisition

Transaction Analysis, the S-4 fails to disclose whether Guggenheim performed any type of

benchmarking analysis for Engility in relation to the target companies. The S-4 also fails to

disclose the calculated present value amount of tax benefits utilized by Guggenheim in its

analysis.

       71.     With respect to the Engility Selected Publicly Companies Analysis, the S-4 fails to

disclose whether Guggenheim performed any type of benchmarking analysis for Engility in

                                               21
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 22 of 32 PageID #: 22



relation to the selected public companies. The S-4 also fails to disclose the separate implied

value ranges for each of the selected multiple ranges applied for EV/2018 EBITDA plus tax

benefits, EV/2019 EBITDA plus tax benefits, EV/2018 EBITDA excluding tax benefits, and

EV/2019 EBITDA excluding tax benefits. Finally, the S-4 fails to disclose the calculated present

value amount of tax benefits utilized by Guggenheim in its analysis.

       72.     With respect to the SAIC Discounted Cash Flow Analysis, the S-4 fails to disclose

the individual inputs and assumptions utilized by Guggenheim to derive the discount rate range

of 8.25% to 9.75%. The S-4 also fails to disclose the range of implied terminal EBITDA

multiples resulting from the analysis. Furthermore, the S-4 does not disclose what specific

normalization adjustments Guggenheim made to calculate Engility’s terminal year cash flow, as

well as the resulting terminal year cash flow metric. Finally, the S-4 does not disclose to what

date Guggenheim discounted the projected cash flows for the analysis.

       73.     With respect to the SAIC Selected Publicly Companies Analysis, the S-4 fails to

disclose whether Guggenheim performed any type of benchmarking analysis for SAIC in relation

to the selected public companies. The S-4 also fails to disclose the separate implied value ranges

for each of the selected multiple ranges applied for EV/2018 EBITDA and EV/2019 EBITDA.

       74.     With respect to the Engility Illustrative Has/Gets Analysis (Based on Market

Approach), the S-4 fails to disclose the specific amount of present value of Engility’s NOLs

utilized by Guggenheim in its analysis. The S-4 further fails to close the specific weighted

average trading EV/CY2019E EBITDA capitalization multiple used in this analysis.

       75.     Finally, with respect to the Engility Illustrative Has/Gets Analysis (Based on

DCF), the S-4 fails to disclose the individual inputs and assumptions utilized by Guggenheim to

derive the pro forma WACC range of 8.0% to 9.25%. The S-4 further fails to disclose the range



                                               22
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 23 of 32 PageID #: 23



of implied terminal EBITDA multiples resulting from the pro forma analysis.

              Materially Incomplete and Misleading Disclosures Concerning the Flawed
              Process

       76.    The S-4 also fails to disclose material information concerning the sales process.

For example, the S-4 fails to state whether the confidentiality agreements Engility entered into

with Company A, Company B, Company C and Company D are still in effect and whether those

agreements contain DADW standstill provisions that are presently precluding each and every of

these parties from making a topping bid for the Company.

       77.    The disclosure of the terms of any standstill provisions is crucial to Engility

stockholders being fully informed of whether their fiduciaries have put in place restrictive

devices to foreclose a topping bid for the Company. This information is especially important

where, as here, the S-4 is silent as to whether any confidentiality agreements contained a

standstill agreement, whether any standstill agreements have been waived, and whether

Company A, Company B, Company C or Company D may now be foreclosed from making a

superior proposal.

       78.    In addition, section 5.2(a) of the Merger Agreement prohibits the Board from

waiving any previously executed standstill agreement (the “Anti-Waiver Provision”). Whether

the Board agreed to that provision knowing that agreements with Company A, Company B,

Company C or Company D contained such a standstill agreement, must be disclosed to Engility

stockholders before they decide on voting for or against the Proposed Transaction.

       79.    Likewise, the S-4 notes that a number of the confidentiality agreements were later

amended, but does not disclose the basis for those agreements being amended and how the

agreements were amended. This applies to the confidentiality agreement with SAIC and

Company A.


                                               23
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 24 of 32 PageID #: 24



        80.    The S-4 failed to disclose potential conflicts of interest concerning SAIC’s or

Engility’s financial advisors. For example, the S-4 does not disclose whether Guggenheim

provided services other than financial advisory, capital markets or other investment banking

services to SAIC. The S-4 also does not disclose when Guggenheim will receive value-based or

discretionary amounts from Engility and when it knew it would be eligible to receive such

discretionary amounts. The S-4 fails to disclose whether Citigroup Global Markets Inc. had

provided any services to Engility or had relationships with Engility. Finally, the S-4 fails to

disclose whether any of the financial advisors had provided services to BP, GA or KKR, or had

any relationships with BP, GA or KKR.

        81.    The Board formed the Strategy Committee to assist the Board in considering

strategic alternatives. But the S-4 does not disclose the powers and responsibilities of the

Strategy Committee, including whether the Committee had the authority to negotiate on the

Board’s behalf or retain its own advisors. In addition, considering the conflicts facing a number

of members of the Strategy Committee, the S-4 fails to disclose which members of the Board

met with the Strategy Committee on June 28, 2018, July 12, 2018, July 18, 2018, and August 9,

2018.

        82.    The Strategy Committee authorized Guggenheim to contact four potential

acquirers after its meeting on June 28, 2018. However, the S-4 fails to disclose how many

potential acquirers were considered, how many were financial parties, and whether the Strategy

Committee discussed other strategic alternatives at that meeting.

        83.    Guggenheim provided the Strategy Committee with a preliminary analysis of

SAIC’s initial proposal, as well as a sensitivity analysis at certain potential exchange ratios,

during the July 18, 2018 meeting. Yet the S-4 fails to disclose those analyses. Similarly, the S-4



                                               24
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 25 of 32 PageID #: 25



notes that Guggenheim provided the Board with a preliminary valuation analysis of Engility on a

standalone basis and pro forma combined basis with SAIC. The S-4 fails to disclose those

analyses.

       84.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to the defendants’ actions, including those that may have been taken in bad

faith, and cannot fairly assess the process. And without all material information, Engility

stockholders are unable to make a fully informed decision in connection with the Proposed

Transaction and face irreparable harm, warranting the injunctive relief sought herein.

       85.     In addition, the Individual Defendants knew or recklessly disregarded that the S-4

omits the material information concerning the Proposed Transaction and contains the materially

incomplete and misleading information discussed above.

       86.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

S-4 before it was filed with the SEC. Indeed, as directors of the Company, they were required to

do so. The Individual Defendants thus knew or recklessly disregarded that the S-4 omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

       87.     Further, the S-4 indicates that on September 9, 2018, Guggenheim reviewed with

the Board its financial analysis of the Merger Consideration delivered to the Board an oral

opinion, which was confirmed by delivery of a written opinion of the same date, to the effect that

the Merger Consideration was fair, from a financial point of view, to Engility stockholders.

Accordingly, the Individual Defendants undoubtedly reviewed or were presented with the

material information concerning Guggenheim’s financial analyses which has been omitted from



                                                25
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 26 of 32 PageID #: 26



the S-4, and thus knew or should have known that such information has been omitted.

          88.   Plaintiff and the other members of the Class are immediately threatened by the

wrongs complained of herein, and lack an adequate remedy at law. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that the Company’s

stockholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

          On Behalf of Plaintiff and the Class Against All Defendants for Violations of
                       Section 14(a) of the Exchange Act and Rule 14a-9

          89.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          90.   Defendants have filed the S-4 with the SEC with the intention of soliciting

Engility stockholder support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the S-4, which fails to provide the material

information referenced above.

          91.   In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of Engility, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).

          92.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary


                                                 26
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 27 of 32 PageID #: 27



in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       93.     Specifically, and as detailed above, the S-4 violates Section 14(a) and Rule 14a-9

because it omits material facts concerning: (i) management’s financial projections; (ii) the value

of Engility shares and the financial analyses performed by Guggenheim in support of its fairness

opinion; and (iii) the sales process.

       94.     Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the S-4 is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and

relied upon the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the S-4 states that Guggenheim reviewed and

discussed its financial analyses with the Board during various meetings including on September

9, 2018, and further states that the Board relied upon Guggenheim’s financial analyses and

fairness opinion in connection with approving the Proposed Transaction. The Individual

Defendants knew or should have known that the material information identified above has been

omitted from the S-4, rendering the sections of the S-4 identified above to be materially

incomplete and misleading.

       95.     The misrepresentations and omissions in the S-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff and the Class

have no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff and the Class be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                               27
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 28 of 32 PageID #: 28



                                             COUNT II

  On Behalf of Plaintiff and the Class against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

          96.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          97.   The Individual Defendants acted as controlling persons of Engility within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Engility and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the S-4 filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          98.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to the time the

S-4 was filed with the SEC and had the ability to prevent the issuance of the statements or cause

the statements to be corrected.

          99.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The S-4 at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the S-4.

                                                 28
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 29 of 32 PageID #: 29



       100.    In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       101.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       102.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably

harmed.


                                          COUNT III


                              Claim for Breach of Fiduciary Duties

       103.    Plaintiff repeats all previous allegations as if set forth in full herein.

       104.    The Individual Defendants have knowingly and recklessly and in bad faith

violated fiduciary duties of care, loyalty, good faith, and independence owed to the former public

stockholders of Engility and have acted to put their personal interests ahead of the interests of

Engility’s stockholders.

       105.    By the acts, transactions and courses of conduct alleged herein, the Individual

Defendants have knowingly or recklessly and in bad faith unfairly deprived Plaintiff and the

other members of the Class of the true value of their investment in the Company.

                                                  29
  Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 30 of 32 PageID #: 30



       106.     The Individual Defendants’ recommendation of the Proposed Acquisition will

result in change of control of the Company, which imposes heightened fiduciary responsibilities

to maximize Engility’s value for the benefit of the stockholders and requires enhanced scrutiny

by the Court.

       107.     The Individual Defendants have breached their fiduciary duties of care, loyalty,

good faith, candor and independence owed to the stockholders of Engility because, among other

reasons:

       108.     they pursued their self-interests at the cost of stockholder value;

       109.     they failed to take steps to maximize the value of Engility to its public

stockholders;

       110.     they failed to properly value Engility; and

       111.     they failed to disclose all material information that would permit the Company’s

stockholders to make a fully informed decision on the Proposed Acquisition.

       112.     As a result of the Individual Defendants’ breaches of their fiduciary duties,

Plaintiff and the Class will suffer irreparable injury in that they have not and will not receive

their fair portion of the value of Calpine’s assets and will be prevented from benefiting from a

value-maximizing transaction.

       113.     Plaintiff and the Class have no adequate remedy at law.               Only through the

exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.



                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and in favor of the Class

and against the Defendants jointly and severally, as follows:
                                                  30
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 31 of 32 PageID #: 31



          A.     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class Representatives and his counsel as Class Counsel;

          B.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from filing an amendment

to the S-4 with the SEC unless and until Defendants agree to include the material information

identified above in any such amendment S-4;

          C.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the S-4;

          D.     Directing the Individual Defendants to exercise their fiduciary duties to

commence a sale process that is reasonably designed to secure the best possible consideration for

Company stockholders and obtain a transaction which is the best interests of Engility and it’s

stockholders;

          E.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff and the Class rescissory damages;

          F.     Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;

          G.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          H.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.
                                                 31
 Case 1:18-cv-01737-MN Document 1 Filed 11/02/18 Page 32 of 32 PageID #: 32




Dated: November 2, 2018              O’KELLY ERNST & JOYCE, LLC

                                     /s/ Ryan M. Ernst
                                     Ryan M. Ernst (#4788)
                                     901 N. Market St., Suite 1000
                                     Wilmington, DE 19801
                                     Telephone: (302) 778-4000
                                     Direct Phone/Fax: (302) 778-4002
                                     Email: rernst@oelegal.com
ROWLEY LAW PLLC
Shane T. Rowley
Danielle Rowland Lindahl
50 Main Street, Suite 1000
White Plains, NY 10606
Tel: (914) 400-1920
Fax: (914) 301-3514




                                     32
